Exhibit 10.7

--------------------------------------------------------------------------------



NPS Pharmaceuticals, Inc.

SEVERANCE PAY PLAN

1.     Introduction. The purpose of this NPS Pharmaceuticals, Inc. Severance
Plan (the “Plan”) is to provide assurances of specified severance benefits to
eligible employees of the Company whose employment is subject to being
involuntarily terminated (other than for Cause, death or permanent disability)
or terminated for Good Reason following a Change in Control of the Company. This
Plan replaces any prior severance or separation pay policies and/or practices of
the Company with respect to employees eligible to participate in the Plan. This
document constitutes both the written instrument under which the Plan is
maintained and the summary plan description for the Plan.

2.     Important Terms. To help you understand how this Plan works, it is
important to know the following terms:

2.1     “Administrator” means the Company, acting through its Manager, Human
Resources or any person to whom the Administrator has delegated any authority or
responsibility pursuant to Section 7, but only to the extent of such delegation.

2.2     “Base Pay” means a Covered Employee’s regular straight-time salary.

2.3     “Board” means the Board of Directors of the Company.

2.4     “Cause” means (i) an act of material dishonesty by a Covered Employee in
connection with the Covered Employee’s responsibilities as an employee, (ii) a
Covered Employee’s conviction of, or plea of nolo contendere to, a felony,
(iii) a Covered Employee’s gross misconduct in connection with the performance
or failure of performance of a material component of the Covered Employee’s
responsibilities as an employee, or (iv) a Covered Employee’s continued
substantial violations of his or her employment duties after the Covered
Employee has received a written demand for performance from the Company which
specifically sets forth the factual basis for the Company’s belief that the
Covered Employee has not substantially performed such duties.

2.5     “Change in Control” means (i) a dissolution or liquidation or sale of
all or substantially all of the assets of the Company; (ii) a merger or
consolidation in which the Company is not the surviving corporation; (iii) a
reverse merger in which the Company is the surviving corporation but the shares
of the Company’s common stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash, or otherwise; (iv) a strategic corporate event, such as a
merger or acquisition, where the Company is technically the surviving entity,
but where other elements of a change in control are present, i.e. change in
management team or board composition; (v) a transaction which the Board
determines in its sole discretion to constitute a Change in Control of the
Company; or (vi) any other capital reorganization in which more than 50% of the
shares of the Company entitled to vote are exchanged.

2.6     “Company” means NPS Pharmaceuticals, Inc., a Delaware corporation, and
any successor by merger, acquisition, consolidation or otherwise that assumes
the obligations of the Company under the Plan.

--------------------------------------------------------------------------------



2.7     “Covered Employee” means a regular full-time employee of the Company who
is an officer, professional or other senior employee who has been designated by
the Administrator to participate in the Plan. As of February 19, 2003 each such
designated employee is shown on Appendix A hereto as a “Covered Employee.”

2.8     “Determination Period” means the time period, not to exceed twenty-four
months, beginning on the date of the Change in Control and ending at the end of
the time period set forth next to the Covered Employee’s name on Appendix A
hereto.

2.9     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.10     “Good Reason” means Covered Employee’s voluntary resignation within
such Covered Employee’s Determination Period and (i) within one-hundred eighty
(180) days after a material reduction in Covered Employee’s title, authority,
status or responsibilities relative to the Covered Employee’s title, authority,
status or responsibilities in effect immediately prior to such reduction where
such reduction was imposed without Cause, (ii) within ninety (90) days after a
reduction in Covered Employee’s annualized Base Pay, without Covered Employee’s
written consent; (iii) within twelve (12) months after the relocation of Covered
Employee’s principal place of performing his or her duties as an employee of the
Company by more than thirty (30) miles, without Covered Employee’s written
consent; or (iv) within twelve (12) months after a Change in Control, including
without limitation an event that qualifies as a strategic corporate event, which
leads to circumstances where a Covered Employee’s job prospects are materially
altered.

2.11     “Involuntary Termination” means a termination of employment of a
Covered Employee under the circumstances described in Section 4.1.

2.12     “Plan” means the NPS Pharmaceuticals, Inc. Severance Pay Plan, as set
forth in this document, and as hereafter amended from time to time.

2.13     “Severance Benefit” means the compensation and other benefits the
Covered Employee will be provided pursuant to Section 4.

2.14     “Severance Period” means the time period, not to exceed twenty-four
months, beginning on the date of a Covered Employee’s termination of employment
and ending at the end of the time period set forth next to the Covered
Employee’s name on Appendix A hereto. As of February 19, 2003 the Severance
Period for each Covered Employee is shown on attached Appendix A hereto.

3.     Eligibility for Severance Benefit. An individual is eligible for the
Severance Benefit under the Plan, in the amount and for the duration set forth
in Section 4, only if he or she is a Covered Employee on the date he or she
experiences an Involuntary Termination.

4.     Severance Benefit.

4.1     Involuntary Termination Following a Change in Control. If at any time
within the Determination Period for a Covered Employee following a Change in
Control (i) such Covered Employee terminates his or her employment with the
Company (or any parent or subsidiary of the Company) for Good Reason, or (ii)
the Company (or any parent or subsidiary of the Company) terminates such Covered
Employee’s employment for other than Cause, death or

Page 2

--------------------------------------------------------------------------------


permanent disability, then such Covered Employee shall receive the following
Severance Benefit from the Company:



4.1.1     Severance Benefit. During the Severance Period following the Covered
Employee’s termination of employment, (i) the Covered Employee shall be paid
continuing, periodic payments of severance pay (less applicable withholding
taxes) at a rate equal to his or her rate of annual Base Pay, as in effect
immediately prior to the date of Involuntary Termination, to be paid
periodically in accordance with the Company’s normal payroll policies, or (ii)
on mutual agreement of the Company and the Covered Employee, the Covered
Employee shall be paid the aggregate of such payments of severance pay (computed
as per paragraph 4.1.1 (i) above) in a lump sum single payment to be made within
the first 90 days of said Covered Employee’s Severance Period. Payments shall
note be terminated early or reduced in the event of death, disability or
reemployment of the Covered Employee prior to receipt of the full amount of the
required Severance Benefit.

4.1.2     Continued Medical Benefits. If Covered Employee, and any spouse and/or
dependents of Covered Employee (“Family Members”) has medical and dental
coverage on the date of Covered Employee’s termination of employment under a
group health plan sponsored by the Company, the Company will reimburse Covered
Employee for the total applicable premium cost for medical and dental coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1986, 29 U.S.C.
Sections 1161-1168; 26 U.S.C. Section 4980B(f), as amended, and all applicable
regulations (referred to collectively as “COBRA”) for Covered Employee and his
Family Members during the full term of the Severance Period (to the extent COBRA
coverage lasts for the full term); provided, that the Company shall have no
obligation to reimburse Covered Employee for the premium cost of COBRA coverage
beginning on or after the date Covered Employee and his Family Members first
become eligible to obtain comparable benefits from a subsequent employer.

4.1.3     Stock Option Accelerated Vesting and Extended Exercise Period.
Provisions for acceleration of vesting upon a Change in Control as defined above
are found in the Company’s Employee Stock Option Plans in effect on February 19,
2003 and options previously granted thereunder and then outstanding. Those Stock
Option Plans and Options also provide for an extended time for exercise of such
Options upon an Involuntary Termination initiated by the Covered Employee or a
termination initiated by the Company in either case upon a Change in Control for
Company employees generally and for Covered Employees in particular.

4.2     Release. As a condition to receiving Severance Benefits under this Plan,
each Covered Employee will be required to sign a waiver and release of all
claims arising out of his or her Involuntary Termination and employment with the
Company and its subsidiaries and affiliates, in a form satisfactory to the
General Counsel of the Company.

5.     Vacation Days. Any unused vacation pay accrued as of a Covered Employee’s
date of Involuntary Termination will be paid at the time the Covered Employee
receives his or her first Severance Benefit. No Covered Employee may use any
accrued but unused vacation pay to extend his or her Involuntary Termination
date or to postpone or delay the start of his or her Severance Period.

6.     Withholding. The Company will withhold from any Severance Benefit all
federal, state, local and other taxes required to be withheld therefrom and any
other required payroll deductions.

Page 3

--------------------------------------------------------------------------------



7.     Administration. The Company is the administrator of the Plan (within the
meaning of section 3(16)(A) of ERISA). The Plan will be administered and
interpreted by the Administrator (in his or her sole discretion). The
Administrator is the “named fiduciary” of the Plan for purposes of ERISA and
will be subject to the fiduciary standards of ERISA when acting in such
capacity. Any decision made or other action taken by the Administrator with
respect to the Plan, and any interpretation by the Administrator of any term or
condition of the Plan, or any related document, will be conclusive and binding
on all persons and be given the maximum possible deference allowed by law. The
Administrator has the authority to act for the Company (in a non-fiduciary
capacity) as to any matter pertaining to the Plan; provided, however, that this
authority does not apply with respect to (a) the Company’s power to amend or
terminate the Plan or (b) any action that could reasonably be expected to
increase significantly the cost of the Plan is subject to the prior approval of
the senior officer of NPS Pharmaceuticals, Inc. The Administrator may delegate
in writing to any other person all or any portion of his or her authority or
responsibility with respect to the Plan.

8.     Eligibility to Participate. The Administrator will not be excluded from
participating in the Plan if otherwise eligible, but he or she is not entitled
to act or pass upon any matters pertaining specifically to his or her own
benefit or eligibility under the Plan. The senior officer of NPS
Pharmaceuticals, Inc. will act upon any matters pertaining specifically to the
benefit or eligibility of the Administrator under the Plan.

9.     Amendment or Termination. The Company reserves the right to amend or
modify the Plan at any time, without advance notice to any Covered Employee.
Notwithstanding the preceding, no amendment or modification of the Plan shall
impair the rights of any Covered Employee, unless mutually agreed otherwise
between the Covered Employee and the Company, which agreement must be in writing
and signed by the Covered Employee and the Company. The Plan will automatically
terminate on March 31, 2008 unless the Company determines otherwise; provided,
however, if there are any outstanding Determination Period or Severance Period
on March 31, 2008, then the Plan will remain in effect until all Severance
Benefits have been paid with respect to any such Determination Periods and
Severance Periods. The Company shall not have the power to terminate the Plan
prior to March 31, 2008 without the consent of the affected Covered Employees.

10.     Claims Procedure. Any employee or other person who believes he or she is
entitled to any payment under the Plan may submit a claim in writing to the
Administrator. If the claim is denied (in full or in part), the claimant will be
provided a written notice explaining the specific reasons for the denial and
referring to the provisions of the Plan on which the denial is based. The notice
will also describe any additional information needed to support the claim. The
denial notice will be provided within 90 days after the claim is received. If
special circumstances require an extension of time (up to 90 days), written
notice of the extension will be given within the initial 90-day period.

11.     Appeal Procedure. If the claimant’s claim is denied, the claimant (or
his or her authorized representative) may apply in writing to the Administrator
for a review of the decision denying the claim. Review must be requested within
60 days following the date the claimant received the written notice of their
claim denial or else the claimant loses the right to review. The claimant (or
representative) then has the right to review pertinent documents and to submit
issues and comments in writing. The Administrator will provide written notice of
his or her decision on review within 60 days after it receives a review request.
If additional time (up to 60 days) is needed to review the request, the claimant
(or representative) will be given written notice of the reason for the delay.

12.     Source of Payments. All Severance Benefits will be paid in cash from the
general funds of the Company; no separate fund will be established under the
Plan; and the Plan will have no assets. No right of any person to receive any
payment under the Plan will be any greater than the right of any other general
unsecured creditor of the Company.

Page 4

--------------------------------------------------------------------------------



13.    Inalienability. In no event may any current or former employee of the
Company or any of its subsidiaries or affiliates sell, transfer, anticipate,
assign or otherwise dispose of any right or interest under the Plan. At no time
will any such right or interest be subject to the claims of creditors nor liable
to attachment, execution or other legal process.

14.     No Enlargement of Employment Rights. Neither the establishment or
maintenance of the Plan, any amendment of the Plan, nor the making of any
benefit payment hereunder, will be construed to confer upon any individual any
right to be continued as an employee of the Company. The Company expressly
reserves the right to discharge any of its employees at any time, with or
without cause.

15.     Applicable Law. The provisions of the Plan will be construed,
administered and enforced in accordance with ERISA and, to the extent
applicable, the laws of the State of Utah.

16.     Severability. If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability will not affect any other
provision of the Plan, and the Plan will be construed and enforced as if such
provision had not been included.

17.     Headings. Headings in this Plan document are for purposes of reference
only and will not limit or otherwise affect the meaning hereof.

18.     Indemnification. The Company hereby agrees to indemnify and hold
harmless the officers and employees of the Company, and the members of its
boards of directors, from all losses, claims, costs or other liabilities arising
from their acts or omissions in connection with the administration, amendment or
termination of the Plan, to the maximum extent permitted by applicable law. This
indemnity will cover all such liabilities, including judgments, settlements and
costs of defense. The Company will provide this indemnity from its own funds to
the extent that insurance does not cover such liabilities. This indemnity is in
addition to and not in lieu of any other indemnity provided to such person by
the Company.

19.     Additional Information.

  Plan Name: NPS Pharmaceuticals, Inc. Severance Pay Plan         Plan Sponsor: 
NPS Pharmaceuticals, Inc.
420 Chipeta Way
Salt Lake City, Utah 84108
        Identification Numbers:
EIN: 87-0439579
PLAN: 501
        Plan Year: Calendar year         Plan Administrator:

NPS Pharmaceuticals, Inc.
Attention: Manager, Human Resources
420 Chipeta Way
Salt Lake City, Utah 84108
(801) 583-4939

Page 5

--------------------------------------------------------------------------------



       
Agent for Service of Legal Process:

NPS Pharmaceuticals, Inc.

Attention: General Counsel

420 Chipeta Way


Salt Lake City, Utah 84108



(801) 583-4939


20.     Statement of ERISA Rights. As a Covered Employee under the Plan, you
have certain rights and protections under ERISA:

(a)     You may examine (without charge) all Plan documents, including any
amendments and copies of all documents filed with the U.S. Department of Labor,
such as the Plan’s annual report (IRS Form 5500). These documents are available
for your review in the Company’s Human Resources Department.

(b)     You may obtain copies of all Plan documents and other Plan information
upon written request to the Plan Administrator. A reasonable charge may be made
for such copies.

In addition to creating rights for Covered Employees, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan (called “fiduciaries”) have a duty to do so prudently and in
the interests of you and the other Covered Employees. No one, including the
Company or any other person, may fire you or otherwise discriminate against you
in any way to prevent you from obtaining a benefit under the Plan or exercising
your rights under ERISA. If your claim for a severance benefit is denied, in
whole or in part, you must receive a written explanation of the reason for the
denial. You have the right to have the denial of your claim reviewed. (The claim
review procedure is explained in Sections 10 and 11 above.)

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials and do not receive them within 30 days, you
may file suit in a federal court. In such a case, the court may require the Plan
Administrator to provide the materials and to pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator. If you have a claim which is
denied or ignored, in whole or in part, you may file suit in a state or federal
court. If it should happen that you are discriminated against for asserting your
rights, you may seek assistance from the U.S. Department of Labor, or you may
file suit in a federal court.

In any case, the court will decide who will pay court costs and legal fees. If
you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds that your claim is frivolous.

If you have any questions regarding the Plan, please consult the Company’s Human
Resources Department. If you have any questions about this statement or about
your rights under ERISA, you may contact the nearest area office of the Employee
Benefits Security Administration (formerly the Pension and Welfare Benefits
Administration), U.S. Department of Labor, listed in your telephone director, or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W.
Washington, D.C. 20210.

Page 6

--------------------------------------------------------------------------------



21.     Execution.

In Witness Whereof, the Company, by its duly authorized officer, has executed
this Plan on the date indicated below.


  NPS PHARMACEUTICALS, INC.         By:

--------------------------------------------------------------------------------

  Title:

--------------------------------------------------------------------------------

  Date:

--------------------------------------------------------------------------------

Page 7

--------------------------------------------------------------------------------

Appendix A

      Employee Name Determination Period Severance Period   (e.g., 24 months)
(e.g., 24 months)   (e.g., 12 months) (e.g., 24 months)

Page 8

--------------------------------------------------------------------------------